Citation Nr: 1528584	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for multiple myeloma.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to service connection for lumbar disc disease.  

4.  Entitlement to an initial compensable disability rating for lumbar strain.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected back disability.  

6.  Entitlement to an effective date for the grant of service connection for lumbar strain, prior to July 28, 2010.  



REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2010, September 2012, and October 2012 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the April 2014 Certification of Appeal (VA FORM 8) reflects the issues certified on appeal to the Board were entitlement to an initial compensable rating for lumbar strain, not including degenerative disc or joint disease and compression fracture; entitlement to an effective date for the grant of service connection for lumbar strain, prior to July 28, 2010; and entitlement to a TDIU.  

The Board notes that although testimony at the September 2014 hearing before the undersigned Veterans Law Judge was limited to the issues certified on appeal (see Transcript in Virtual VA), the Board has jurisdiction over additional issues.  

More specifically, following the issuance of an October 2012 statement of the case (SOC) with respect to the denial of reopening claims of service connection for multiple myeloma and type II diabetes mellitus in a September 2012 rating decision, in May 2013, the Veteran filed a substantive appeal, checking box 9A. on the VA FORM 9 indicating he wished to appeal all the issues listed on the SOC and any Supplemental Statements of the Case (SSOC) the RO had sent to him.  The Form 9 was filed within the one year appeal period for the September 2012 rating decision, and to the extent there was any ambiguity, in the absence of further clarification, any ambiguity is resolved in the Veteran's favor.  See Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (in the case of any ambiguity of a VA Form 9, VA has a duty, under its own regulations, to notify the claimant of such and allow for clarification).  

The Board notes that certification of appeals is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 38 C.F.R. § 19.35 (2014).  Therefore, as the Veteran has perfected a timely appeal regarding the issues of whether new and material evidence has been submitted to reopen service connection claims for multiple myeloma and diabetes mellitus, the Board accepts jurisdiction of the issues despite lack of certification.  Any due process deficiencies can be addressed on remand, as necessary.  As such, the issues are on appeal as reflected on the title page.  

Further, in a September 2010 rating decision, service connection was denied for lumbar disc disease.  The Veteran's June 2011 request for de novo review by a Decision Review Officer with respect to the denial of service connection for a back disability is reasonably construed as a notice of disagreement (NOD) with the denial of service connection for lumbar disc disease in that decision.  See Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a NOD).  The filing of a NOD confers jurisdiction on the Board, and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page. 

The hearing transcript raises the issue of entitlement to service connection for a psychiatric disorder secondary to service-connected lumbar strain.  The issue has not been adjudicated by the AOJ and therefore the Board does not have jurisdiction of the issue.  As such, the issue is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, in May 2013, the Veteran perfected an appeal with respect to the issues of whether new and material had been presented to reopen claims of entitlement to service connection for multiple myeloma and diabetes mellitus.  On the VA FORM 9, he indicated he desired a Board hearing via videoconference.  The Veteran has not had an opportunity for the requested Board hearing with respect to those issues.  As such, he should be scheduled for a videoconference Board hearing with respect to the issues of whether new and material has been presented to reopen claims of entitlement to service connection for multiple myeloma and type II diabetes mellitus.  

As further noted in the introduction, in June 2011, the Veteran submitted a NOD with the denial of service connection for lumbar disc disease in the September 2010 rating decision.  The RO has not issued a SOC with respect to the issue.  The claim must be remanded for issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

In addition, the Veteran testified that his back symptoms are worse since VA examination in August 2012 and February 2013 addendum, and in view of the May 2015 medical evidence in the electronic file, the Veteran is to be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As such, the claim is remanded.  

With respect to the issue of entitlement to an earlier effective date for the grant of service connection for a back disability, in view of the procedural posture of the case and the evidence, to include the pending July 2010 service connection claim for lumbar disc disease coupled with the May 2015 opinion in the electronic record from the Veteran's private doctor to the effect that the Veteran's lumbar disc disease is related to service, and that it is impossible to distinguish between manifestations of lumbar strain and disc disease, a determination must be deferred.  

At the hearing, the Veteran indicated having recent back treatment through the VA Eastern Colorado Health Care System in Denver, Colorado.  Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The issue of entitlement to a TDIU is intertwined with the Veteran's initial higher rating claim for lumbar strain and the issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for multiple myeloma and diabetes mellitus.  38 C.F.R. §§ 3.340, 4.16 (2014).  As such, a determination with respect to entitlement to a TDIU, at this point, would be premature.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing via videoconference at the RO with respect to the issues of whether new and material has been presented to reopen claims of service connection for multiple myeloma and type II diabetes mellitus.  

2.  Obtain complete VA treatment records, to include from the Eastern Colorado Health Care System, in Denver, Colorado.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests and to report all pertinent findings, to include range of motion.  

In rendering the opinion, the examiner should address the May 2015 private medical opinion in the electronic record to the effect that it is not possible to distinguish between manifestations of lumbar strain and lumbar disc disease.  

The examiner must indicate the impact of the Veteran's back disability on his ability to work, and specifically, opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  

4.  After the spine examination is completed, issue a statement of the case (SOC) regarding service connection for lumbar disc disease.  The issue is to be certified to the Board only if a timely substantive appeal is received.

5.  After undertaking any other development deemed appropriate, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

